Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant is reminded of their duty of disclosure. Please note the number of references disclosing monomers identical or similar to those of formulae 1000-1002 and 1006. 
2001.04 Information Under 37 CFR 1.56(a) [R-08.2017]
37 CFR 1.56  Duty to disclose information material to patentability.
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The Office encourages applicants to carefully examine:
(1) Prior art cited in search reports of a foreign patent office in a counterpart application, and
(2) The closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office.
*****
The language of 37 CFR 1.56 (and 37 CFR 1.555) emphasizes that there is a duty of candor and good faith which is broader than the duty to disclose material information. 37 CFR 1.56 further states that "no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct."
The Office strives to issue valid patents. The Office has both an obligation not to unjustly issue patents and an obligation not to unjustly deny patents. Innovation and technological advancement are best served when an inventor is issued a patent with the scope of protection that is deserved. The rules serve to remind individuals associated with the preparation and prosecution of patent applications of their duty of candor and good faith in their dealings with the Office, and will aid the Office in receiving, in a timely manner, the information it needs to carry out effective and efficient examination of patent applications. Moreover, an incentive exists to submit material information to the Office because it may result in enhanced patent quality and may avoid later questions of materiality and intent to deceive.
The definition of materiality in 37 CFR 1.56 is intended to provide the Office with the information it needs in order for the examiner to make a proper and independent determination on patentability. The patent examiner should make the patentability determination after considering the relevant facts properly of record in the particular case.
37 CFR 1.56 states that each individual associated with the filing and prosecution of a patent application has a duty to disclose all information known to that individual to be material to patentability as defined in the section. Thus, the duty applies to contemporaneously or presently known information. The fact that information was known years ago does not mean that it was recognized that the information is material to the present application.
The term "information" as used in 37 CFR 1.56 means all of the kinds of information required to be disclosed and includes any information which is "material to patentability." Materiality is defined in 37 CFR 1.56(b) and discussed herein at MPEP § 2001.05. In addition to prior art such as patents and publications, 37 CFR 1.56 includes, for example, information on enablement, possible prior public uses, sales, offers to sell, derived knowledge, prior invention by another, inventorship conflicts, litigation statements, and the like. "Materiality is not limited to prior art but embraces any information that a reasonable examiner would be substantially likely to consider important in deciding whether to allow an application to issue as a patent." Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer, Inc., 326 F.3d 1226, 1234, 66 USPQ2d 1481, 1486 (Fed. Cir. 2003) (emphasis in original) (finding article which was not prior art to be material to enablement issue).
The term "information" is intended to be all encompassing, similar to the scope of the term as discussed with respect to 37 CFR 1.291(a) (see MPEP § 1901.02). 37 CFR 1.56(a) also states: "The Office encourages applicants to carefully examine: (1) prior art cited in search reports of a foreign patent office in a counterpart application, and (2) the closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office."
It should be noted that the rules are not intended to require information favorable to patentability such as, for example, evidence of commercial success of the invention. Similarly, the rules are not intended to require, for example, disclosure of information concerning the level of skill in the art for purposes of determining obviousness.
37 CFR 1.56(a) states that the duty to disclose information exists until the application becomes abandoned. The duty to disclose information, however, does not end when an application becomes allowed but extends until a patent is granted on that application. The rules provide for information being considered after a notice of allowance is mailed and before the issue fee is paid (37 CFR 1.97(d)) (see MPEP § 609.04(b), subsection III). The rules also provide for an application to be withdrawn from issue:
(A) because one or more claims are unpatentable (37 CFR 1.313(c)(1));
(B) for express abandonment so that information may be considered in a continuing application before a patent issues (37 CFR 1.313(c)(3)); or
(C) for consideration of a request for continued examination (RCE) under 37 CFR 1.114 (37 CFR 1.313(a) and (c)(2)). Note that RCE practice does not apply to utility or plant applications filed before June 8, 1995 or to design applications. See MPEP § 706.07(h).
See MPEP § 1308 for additional information pertaining to withdrawal of an application from issue.
In a continuation-in-part application, individuals covered by 37 CFR 1.56 have a duty to disclose to the Office all information known to be material to patentability which became available between the filing date of the prior application and the national or PCT international filing date of the continuation-in-part application. See 37 CFR 1.56(e).
37 CFR 1.56 provides that the duty of disclosure can be met by submitting information to the Office in the manner prescribed by 37 CFR 1.97 and 1.98. See MPEP § 609et seq. Applicants are provided certainty as to when information will be considered, and applicants will be informed when information is not considered. Note, however, if even a document was cited to or considered in a prior examination or related Office proceeding, the Office may order reexamination based on the document if it raises a substantial new question of patentability. See MPEP § 2242 and MPEP § 2258.01.
37 CFR 1.555 provides for the duty of disclosure in reexamination proceedings. For a discussion of information material to patentability in a reexamination proceeding, see MPEP § 2280 or MPEP § 2684. For supplemental examination and any ex parte reexamination proceeding ordered under 35 U.S.C. 257, information material to patentability is defined by 37 CFR 1.56. See 37 CFR 1.625(d)(4) and MPEP § 2820.
2001.05 Materiality Under 37 CFR 1.56(b) [R-08.2017]
37 CFR 1.56  Duty to disclose information material to patent ability.
*****
(b) Under this section, information is material to patentability when it is not cumulative to information already of record or being made of record in the application, and
(1) It establishes, by itself or in combination with other information, a prima facie case of unpatentability of a claim; or
(2) It refutes, or is inconsistent with, a position the applicant takes in:
(i) Opposing an argument of unpatentability relied on by the Office, or
(ii) Asserting an argument of patentability.
A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.
*****
Under the rule, information is not material unless it comes within the definition of 37 CFR 1.56(b)(1) or (2). If information is not material, there is no duty to disclose the information to the Office. The Office believes that most applicants will wish to submit the information, however, even though they may not be required to do so, to strengthen the patent and avoid the risks of an incorrect judgment on their part on materiality.
2001.06 Sources of Information under 37 CFR 1.56 [R-08.2017]
All individuals covered by 37 CFR 1.56 (reproduced in MPEP § 2001.01) have a duty to disclose to the U.S. Patent and Trademark Office all material information they are aware of regardless of the source of or how they become aware of the information. See Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp., 267 F.3d 1370, 1383, 60 USPQ2d 1482, 1490 (Fed. Cir. 2001) ("Once an attorney, or an applicant has notice that information exists that appears material and questionable, that person cannot ignore that notice in an effort to avoid his or her duty to disclose."). Materiality controls whether information must be disclosed to the Office, not the circumstances under which or the source from which the information is obtained. If material, the information must be disclosed to the Office. The duty to disclose material information extends to information such individuals are aware of prior to or at the time of filing the application or become aware of during the prosecution thereof.
Individuals covered by 37 CFR 1.56 may be or become aware of material information from various sources such as, for example, co-workers, trade shows, communications from or with competitors, potential infringers, or other third parties, related foreign applications (see MPEP § 2001.06(a)), prior or copending United States patent applications (see MPEP § 2001.06(b)), related litigation and/or post-grant proceedings (see MPEP § 2001.06(c)) and preliminary examination searches.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Berneth et al. 20160252808.
(phosphothioyltris(oxy-4,1-phenyleneiminocarbonyloxyethane-2,1-diyl)triacrylate) is synthesized at [0322].  It is combined with other writing monomers, surfactant, matrix precursors and fluorocarbamate (urethane) plasticizers, coated and used to record holograms using the test set up.  The performance is shown in tables 1 and 2  [0337-0368,0371-0374]
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Weiser et al. 20120219884.
Weiser et al. 20120219884 exemplifies the compound Phosphorothioyltris(oxy-4,1-phenyleneiminocarbonyloxyethane-2,1-diyl)triacrylate, which is identical to compound 1000 of instant claim 18

    PNG
    media_image1.png
    248
    444
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    323
    354
    media_image2.png
    Greyscale

 {[4-({[(1,1,1,3,3,3-Hexafluoropropan-2-yl)oxy]carbonyl}amino)phenoxy]-phosphorothioyl}bis(oxybenzene-4,1-diylcarbamoyloxyethane-2,1-diyl)bisacrylate is exemplified at [0248]. These are used in the example compositions F-I to F-IX, F-A-F-D (table 2), holographic media M-I to M-IX and M-A to M-C (table 3) and used in processes of recording holograms [0274-0280]. 
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Roelle et al. 20100086860.
Roelle et al. 20100086860 teaches the synthesis of monomers in examples 1 {Phosphorothioyltris(oxy-4,1-phenyleneiminocarbonyloxyethane-2,1-diyl)triacrylate }and 2 a similar triacrylate where one of the isocyanatophenyl groups is reacted with poly(-caprolactone) monoacrylate [0136-0137]. Examples 4-6 [0139-0141] form similar triacrylate monomers. These are used in holographic recording composition and processes. Other useful monomers include phenoxyethyl acrylate, phenoxyethyl methacrylate, phenoxyethoxyethyl acrylate, phenoxyethoxyethyl methacrylate, 1,4-bis(2-thionaphthyl)-2-butyl acrylate, 1,4-bis(2-thionaphthyl)-2-butyl methacrylate [0104]. Useful isocyanate cores include tris(p-isocyanatophenyl)thiophosphate or isocyanatophenyl)phosphate [0107,0043]. Hydroxy functional acrylate or methacrylates used in the formation include 2-hydroxyethyl(meth)acrylate, 2-hydroxypropyl(meth)acrylate and the like [0108]. 
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Stockel et al. 20080312403.
Stockel et al. 20080312403 teaches in example 1, the synthesis of  Phosphorothioyltris(oxy-4,1-phenyleneiminocarbonyloxyethane-2,1-diyl)triacrylate [0123]. Example 2 teaches a similar monomers, which is a diacrylate where the one of the isocyanatophenyl groups is reacted with high refractive index group 2-napthalenemethanol. [0124]. Example 3 teaches a similar monomers, which is a diacrylate where the one of the isocyanatophenyl groups is reacted with high refractive index group 4,4’-isoproylidenebis(2-(2,6-dibromophenoxy)ethanol. [0125]. Example 4 teaches a similar monomers, which is a diacrylate where the one of the isocyanatophenyl groups is reacted with a different acrylate (poly(e-caprolactone)monoacrylate [0126]. Example 5 teaches a similar monomers, which is a diacrylate where the one of the isocyanatophenyl groups is reacted with high refractive index group 9H-carbazolyl-9-ethanol [0127]. Example 8 teaches a similar monomers, which is a diacrylate where the one of the isocyanatophenyl groups is reacted with a different acrylate 2-hydroxy-3-phenoxypropylacrylate [0130]. Example 10 teaches a similar monomers, which is a diacrylate where the one of the isocyanatophenyl groups is reacted with high refractive index group 4,4’-isoproylidenebis(2-(2,6-dibromophenoxy)ethanol and another with 2-(p-chlorophenyl)ethanol. [0132]. Example 11 teaches a similar monomers, which is a diacrylate where the one of the isocyanatophenyl groups is reacted with high refractive index group 2-napthalenemethanethiol. [0133]. Useful isocyanate cores for forming the monomers are disclosed at [0015-0016]. Hydroxy (meth)acrylates these cores are reacted with to form the monomers are disclosed at [0020]. Other isocyanate reactive groups which may be present during the monomer synthesis are disclosed including alcohols, thiols and amines, such as benzylalcohol, phenylethanol, napthyhylethanol, naphthalenemethanthiol, thiophenol,  diphenylmethanethiol, triphenylmethanethiol,  phenoxyethanethiol, diphenylethanol, diphenylmethanol, diphenylpropenaol, triphenolmethanol,   4,4’-isopropylidenebis(2-phenoxyethanol),   4,4’-isopropylidenebis(2-(2,6-dibromophenoxy)ethanol, phenol, methoxyphenols, halogenated phenols, brominatednaphthols, alkylphenols, alkoxyphenols, methanol , methanethiol, thiophenol and the like  [0027-0036]. The use of the urethane acrylates of examples 1,5 and 14 in recording medium 1, 2 and 3 were prepared and used to record holograms [0142-0144,0146-]
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stockel et al. 20080312403.
It would have been obvious to modify the process of example 1 by replacing all or a portion of the hydroxyethylacrylate with hydroxyethylmethacrylate to form the corresponding dimethacrylate  or trimethacrylate monomer and to add this to a recording medium as in medium 1 and record a holograms based upon the disclosed equivalence of these (meth)acrylates at [0020]. 
Alternatively, it would have been obvious to modify the process of examples 4 or 8 by  adding hydroxyethylmethacrylate to in place of the second acrylate to form a partially  methacrylate functionalized version of the monomer of example 1 and to add this to a recording medium as in medium 1 and record a holograms based upon the disclosed equivalence of these (meth)acrylates at [0020]. 
Alternatively, it would have been obvious to modify the process of example 5 by adding benzylalcohol, phenylethanol, napthyhylethanol, naphthalenemethanthiol, thiophenol,  diphenylmethanethiol, triphenylmethanethiol,  phenoxyethanethiol, diphenylethanol, diphenylmethanol, diphenylpropenaol, triphenolmethanol,   4,4’-isopropylidenebis(2-phenoxyethanol),   4,4’-isopropylidenebis(2-(2,6-dibromophenoxy)ethanol, phenol, methoxypheols, halogenated phenols, brominatednaphthols, alkylphenols, alkoxyphenols, methanol , methanethiol, thiophenol in place of the 9H-carbazolyl-9-ethanol based upon the disclosure at [0027-0036] and to add this to a recording medium as in medium 2 and record a hologram in the resultant holographic recording medium.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stockel et al. 20080312403, in view of Wanders et al. 20090023879.
Wanders et al. 20090023879 exemplifies monomer 
    PNG
    media_image3.png
    143
    229
    media_image3.png
    Greyscale
 as a high reflective index monomer [0041]. Notes also those of formulae III to V [0037-0039].

    PNG
    media_image4.png
    82
    254
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    77
    252
    media_image5.png
    Greyscale
 and
    PNG
    media_image6.png
    87
    246
    media_image6.png
    Greyscale

It would have been obvious to modify the process of example 5 by adding 1,3-dithiophenylpropan-2-ol used by Wanders et al. 20090023879 in place of the 


9H-carbazolyl-9-ethanol and to add this to a recording medium as in medium 2 and record a hologram in the resultant holographic recording medium with a reasonable expectation of success based upon the disclosure of various alcohols including those having a similar structure specifically 4,4’-isopropylidenebis(2-phenoxyethanol) and  4,4’-isopropylidenebis(2-(2,6-dibromophenoxy)ethanol at [0027-0036] and this moiety being recognized as resulting in higher refractive index monomers.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roelle et al. 20100086860.
It would have been obvious to one skilled in the art to modify cited examples of Roelle et al. 20100086860 by replacing the tris(p-isocyanatophenyl)thiophosphate with isocyanatophenyl)phosphate and/or the hydroxyethylacrylate with hydroxyethylmethacrylate based upon the disclosed equivalence and to use these holographic recording media including  recording a hologram.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 18 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of copending Application No. 17/515194 (20220153895). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
See compound 1000 and others
Claim 18 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of copending Application No. 17/515194 (20220153895). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/0515194 (20220153895). Although the claims at issue are not identical, they are not patentably distinct from each other because they seek coverage for the same compounds/monomers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20220153693,  20210155581, 20210155584, 20210155585, 20210155599, 20200354311 and 20200355997 are directed to monomers with different core structures/skeletons, but the same reactive groups. They also include common inventors and assignee.
20180217311 [0079], 20180217312 [0102] teach monomers using formulae bounded by the claims.
Facke et al. 20130252140 teaches holographic recording media using monomers 

    PNG
    media_image7.png
    244
    403
    media_image7.png
    Greyscale


Hagen et al. 20110207029  disclosed Phosphorothioyltris(oxy-4,1-phenyleneiminocarbonyloxyethane-2,1-diyl)triacrylate and claims holographic recording media using monomers of formulae 
    PNG
    media_image8.png
    149
    233
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    132
    237
    media_image9.png
    Greyscale
.
Weiser et al. 20100087564 [0189] teaches Phosphorothioyltris(oxy-4,1-phenyleneiminocarbonyloxyethane-2,1-diyl)triacrylate
	Stoeckel et al. 20090185470 teaches trityl monomers.
	Chisholm et al. 20060069222 teaches useful high refractive index monoacrylates including 1,3-bis(thiophenyl)propan-2-yl acrylate; 1,3-bis(phenoxy)propan-2-yl (meth)acrylate and  2-phenylthioethyl acrylate [0030]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737
June 16, 2022